DawsoN, C. J.
(dissenting in part): I concur in the judgment dismissing the appeal. I dissent from the rule of law stated in the syllabus. The declared purpose of the statute under which this proceeding was instituted, tried and decided in the district court (Laws 1937, ch. 273, G. S. 1937 Supp. 62-727 et seq.) is avowed in its title, “An act to make uniform the procedure of interstate extradition,” etc. While it provides for a summary hearing on a writ of habeas corpus “before a judge of a court of record,” this new statute which deals exclusively with interstate rendition of criminals is complete in itself; and there is no excuse for reading into it the provisions of the civil code which relate to appeals in miscellaneous habeas corpus proceedings. The fact that this court has original jurisdiction in habeas corpus is an argument against the implied right of appeal in this special sort of proceeding, not in favor of it.
The constitution of the United States (art. 4, sec. 2) and the federal statute enacted pursuant thereto (R. S. 5278, 18 U. S. C. A. sec. 662) certainly never contemplated that the interstate apprehension and surrender of fugitives from justice should be cluttered up with these interminable delays which so often attend the rendition of fugitives to the state which wants to bring them to justice. (In re Faler, 144 Kan. 348, 58 P. 2d 1119.) If the simple, sufficient and complete procedure for the surrender of fugitives prescribed by this statute is to be supplemented by adding the ordinary provisions of appellate procedure thereto, any legislative hope that the statute would expedite interstate extradition proceedings will be completely frustrated, and it would have been better for everybody concerned in bringing criminals to justice if the statute had never been enacted. On this important and timely subject see the instructive case of Brugneaux v. Dankowski, 51 Wyo. 103, 63 P. 2d 800.